Exhibit 10.2

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated as of July 23, 2012, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Wells Fargo
Bank, National Association, a national association bank, as collateral agent
(the “Collateral Agent”) for the Secured Parties. All capitalized terms used but
not otherwise defined herein have the meanings given to them in Security
Agreement (as defined below).

WHEREAS, on March 9, 2012, UR Financing Escrow Corporation, a Delaware
corporation (“Funding SPV”) and a wholly-owned unrestricted subsidiary of United
Rentals, Inc., a Delaware corporation (“Holdings”) entered into the Indenture
pursuant to which the 5.75% Senior Secured Notes due 2018 were issued;

WHEREAS, on April 30, 2012, (i) Funding SPV merged with and into United Rentals
(North America), Inc., a Delaware corporation (the “Company”) (with the Company
as the surviving company), and the Company assumed all of the obligations of
Funding SPV under the Indenture Documents on such date and (ii) Holdings and
certain Subsidiaries of the Company became guarantors of the Indenture;

WHEREAS, pursuant to the Indenture, the Grantors are permitted to incur
Additional Second Lien Debt constituting Additional Second Lien Obligations;

WHEREAS, each Grantor has executed and delivered that certain Security Agreement
dated as of July 23, 2012 made by the Grantors, certain other parties and the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and, to the extent agreed upon and applicable, other
foreign governmental authorities; and

WHEREAS, the relative rights, remedies and priorities of the Secured Parties and
the First Lien Secured Parties in respect of the Collateral are governed by the
Intercreditor Agreement, dated as of March 9, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Credit Agreement Agent, each Additional First Lien Agent
(as defined therein) from time to time party thereto, the Note Trustee, the
Collateral Agent, and any Additional Second Lien Agent from time to time party
thereto;



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(A) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(B) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(C) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications set forth in Schedule C hereto (the
“Copyrights”);

(D) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, and, to the extent
applicable, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;

(E) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(F) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Secured Obligations of such Grantor now or hereafter existing under or in
respect of the Second Lien Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this IP
Security Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by such
Grantor to any Secured Party under the Second Lien Documents but for the fact
that such Secured Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a
Grantor.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and, to the extent agreed upon and applicable, any other applicable government
office, record this IP Security Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

SECTION 7. INTERCREDITOR AGREEMENT. REFERENCE IS HEREBY MADE TO THE
INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
(I) THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT TO THIS AGREEMENT ARE
EXPRESSLY SUBJECT AND SUBORDINATE TO THE LIENS AND SECURITY INTERESTS GRANTED
PURSUANT TO THE FIRST LIEN COLLATERAL DOCUMENTS (AS SUCH TERM IS DEFINED IN THE
INTERCREDITOR AGREEMENT) AND (II) THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER
IS SUBJECT TO THE LIMITATIONS AND PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
THE TERMS OF THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN.

[Remainder of this Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

GRANTORS: UNITED RENTALS, INC. By:   /s/ Irene Moshouris   Name: Irene Moshouris
  Title:   Senior Vice President and Treasurer

 

UNITED RENTALS (NORTH AMERICA), INC. By:   /s/ Irene Moshouris   Name: Irene
Moshouris   Title:   Senior Vice President and Treasurer

 

UNITED RENTALS (DELAWARE), INC. By:   /s/ Irene Moshouris   Name: Irene
Moshouris   Title:   Vice President and Treasurer

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP By its General Partner, United
Rentals of Nova Scotia (No. 1), ULC By:   /s/ Irene Moshouris   Name: Irene
Moshouris   Title:   Vice President and Treasurer

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF By its Sole Initial Member, United
Rentals (North America), Inc. By:   /s/ Irene Moshouris   Name: Irene Moshouris
  Title:   Senior Vice President and Treasurer

[Signature Page to IP Security Agreement]



--------------------------------------------------------------------------------

UNITED RENTALS REALTY, LLC By its Managing Member, United Rentals (North
America), Inc. By:   /s/ Irene Moshouris   Name: Irene Moshouris  
Title:   Senior Vice President and Treasurer

[Signature Page to IP Security Agreement]



--------------------------------------------------------------------------------

COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
By:   /s/ Yana Kislenko   Name: Yana Kislenko   Title:   Vice President

[Signature Page to IP Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

PATENTS

 

Patent   

App

Number

    

Reg

Number

     File Date  

System and Method for Utilization-Based Computing of Emissions Attributable to
Specific Equipment

     61390901         Pending         7-Oct-2010   



--------------------------------------------------------------------------------

SCHEDULE B

TRADEMARKS

 

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

A.I.M.S.

  78/185,104     Pending  

United

States of

America

  14-Nov-2002     14489   UNITED RENTALS, INC.

MISCELLANEOUS DESIGN

  75/449,210   2406720   Registered  

United

States of

America

  12-Mar-1998   21-Nov-2000   035,037 & 042   UNITED RENTALS, INC.

SESCO

  78/143,367     Pending  

United

States of

America

  12-Jul-2002     035, 037, 042   UNITED RENTALS, INC.

THE RIGHT EQUIPMENT. RIGHT NOW!

  75/921,932   2419254   Registered  

United

States of

America

  17-Feb-2000   09-Jan-2001   035, 042   UNITED RENTALS, INC.

THE SOLUTION

      Unfiled  

United

States of

America

      35   UNITED RENTALS, INC.

THE UNDERGROUND EQUIPMENT SPECIALIST

  75/756,944   2410275   Registered  

United

States of

America

  21-Jul-1999   05-Dec-2000   37   UNITED RENTALS, INC.

THE UNITED RENTALS SOLUTION

      Unfiled  

United

States of

America

      35   UNITED RENTALS, INC.

UNITED RENTALS

  75/445,513   2476091   Registered  

United

States of

America

  05-Mar-1998   07-Aug-2001   035, 037, 042   UNITED RENTALS, INC.

UNITED RENTALS—DESIGN ONLY

  75/449,210   2,406,720   Registered  

United

States of

America

  12-Mar-1998   12-Nov-2000   035, 037, 042   UNITED RENTALS, INC.

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO

  78/251,710     Pending  

United

States of

America

  19-May-2003     035, 042   UNITED RENTALS, INC.

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO!

  77/315,951     Refiled  

United

States of

America

  29-Oct-2007     3537  

URDATA

  28079   2497914   Registered  

United

States of

America

  24-Mar-2000   16-Oct-2001   35   UNITED RENTALS, INC.



--------------------------------------------------------------------------------

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

US RENTALS (AND DESIGN)

  74/141,973   1735268   Registered  

United

States of

America

  25-Feb-1991   24-Nov-1992   37   UNITED RENTALS, INC.

VERTICADE

  76/141,032   2613339   Registered  

United

States of

America

  04-Oct-2000   27-Aug-2002   9   UNITED RENTALS, INC.

GOT TOOLS?

  78/401,442   3,034,458   Registered  

United

States of

America

  14-Apr-2004   27-Dec-2005   Int’l Cl. 37  

URNA (ASSIGNMNT TO

URI PENDING)

ALL THE RIGHT TOOLS

  76/376,777   3,069,631   Registered  

United

States of

America

  28-Feb-2002   21-Mar-2006   Int’l Cl. 37  

URNA (ASSIGNMNT TO

URI PENDING)

THE TOOLS TO SATISFY

  78/622,914   3,085,242   Registered  

United

States of

America

  04-May-2005   25-Apr-2006   Int’l Cl. 37  

URNA (ASSIGNMNT TO

URI PENDING)

LEASCO

  76/376,463   2,921,928   Registered  

United

States of

America

  28-Feb-2002   28-Feb-2002   Int’l Cl. 37  

URNA (ASSIGNMNT TO

URI PENDING)

BRAND ON COMMAND

  78/757,357   3,219,696   Registered  

United

States of

America

    20-Mar-2007    

UNITED RENTALS (NORTH

AMERICA), INC.

E2T

  77/859,863   3,840,358   Registered  

United

States of

America

    31-Aug-2010    

UNITED RENTALS (NORTH

AMERICA), INC.

5S AND DESIGN

  78/599,527   3,353,413   Registered  

United

States of

America

    11-Dec-2007    

UNITED RENTALS (NORTH

AMERICA), INC.

RENT OUR EQUIPMENT CUT YOUR COSTS

  78/570,582   3,147,687   Registered  

United

States of

America

    26-Sep-2006    

UNITED RENTALS (NORTH

AMERICA), INC.

RENT OUR EQUIPMENT RAISE YOUR PROFITS

  78/560,196   3,191,151   Registered  

United

States of

America

    2-Jan-2007    

UNITED RENTALS (NORTH

AMERICA), INC.

RSC

  78/795,158   3,249,167   Registered  

United

States of

America

    5-Jun-2007    

UNITED RENTALS (NORTH

AMERICA), INC.

RSC

  78/654,302   3,403,076   Registered  

United

States of

America

    25-Mar-2008    

UNITED RENTALS (NORTH

AMERICA), INC.

RSC AND DESIGN   75/319,879   2,264,049   Registered   United States of America
    27-Jul-1999    

UNITED RENTALS (NORTH

AMERICA), INC.



--------------------------------------------------------------------------------

 

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

RSC EQUIPMENT RENTAL

  78/492,564   3,136,868   Registered  

United

States of

America

    29-Aug-2006    

UNITED RENTALS (NORTH

AMERICA), INC.

RSC EQUIPMENT RENTAL   78/492,574   3,313,502   Registered  

United

States of

America

      16-Oct-2007      

UNITED RENTALS (NORTH

AMERICA), INC.

RSC ONLINE

  78/534,413   3,111,367   Registered  

United

States of

America

    4-Jul-2006    

UNITED RENTALS (NORTH

AMERICA), INC.

RSC RENTAL SERVICE CORPORATION AND DESIGN

  74/709,781   2,028,379   Registered  

United

States of

America

    7-Jan-1997    

UNITED RENTALS (NORTH

AMERICA), INC.

RSC’S BRAND ON COMMAND

  78/757,380   3,217,309   Registered  

United

States of

America

    13-Mar-2007    

UNITED RENTALS (NORTH

AMERICA), INC.

TOTAL CONTROL

  76/510,869   2,850,473   Registered  

United

States of

America

    8-Jun-2004    

UNITED RENTALS (NORTH

AMERICA), INC.



--------------------------------------------------------------------------------

SCHEDULE C

COPYRIGHTS

 

Copyright   

Reg

Number

    

Date of

Publication

     Description  

Total Control

     TX5-866-708         23-Oct-2003         Computer program   

Total Control (2010 ed)

     TXu001720977         4-Oct-2010         Computer program   